Citation Nr: 0504144	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  98-00-404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for chronic low back discogenic degenerative disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that granted a 40 percent evaluation for 
the veteran's service-connected low back discogenic 
degenerative disease.  The veteran filed a notice of 
disagreement in March 1997.  The RO issued a statement of the 
case in December 1997.  The RO received the veteran's 
substantive appeal in January 1998.  


FINDING OF FACT

The veteran's chronic low back discogenic degenerative 
disease is manifested by daily stiffness and pain, forward 
flexion limited to 30 degrees, and little or no extension; 
but is not shown to result is ankylosis of the spine, 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months, or chronic 
neurologic manifestations.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for chronic low back discogenic degenerative disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (2002), Diagnostic Code 5237-5243 (2003 & 2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of June 2002 and June 2003 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that needed to send to VA in order 
to substantiate the claim, as well as the types of evidence 
VA would assist in obtaining.  Specifically, in both the June 
2002 and June 2003 letters, he was advised to identify any 
medical records showing treatment for his service-connected 
low back disability.  He was further advised that to 
establish entitlement to a higher evaluation, the evidence 
must show that the disability had increased in severity.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the both letters advised the veteran of the evidence 
it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  In a July 2002 statement, the veteran 
indicated that all medical treatment was through VA.  The RO 
has obtained the veteran's VA outpatient treatment records 
for the period from September 1998 to July 2002.  Moreover, 
the veteran was afforded VA examinations February 1997, July 
2002, February 2003 and October 2003.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

Historically, service connection for a lumbosacral strain was 
granted by a September 1972 rating decision.  A 
noncompensable (0 percent) rating was assigned.  A June 1982 
rating decision assigned a 10 percent evaluation for the 
disability.  However, by way of a May 1985 decision, the 
evaluation was reduced to noncompensable.  

In May 1995, the veteran claimed his service-connected 
disability had increased in severity.  The veteran was 
advised by way of a July 1995 letter to submit evidence in 
support of his claim.  No evidence was submitted.  

The veteran was afforded a VA examination in February 1997.  
Therein, he complained of low back pain with radiation down 
the left lower extremity.  He denied any bowel or bladder 
difficulties.  Upon physical examination, the back 
demonstrated no swelling, effusion or scar formation.  There 
was paralumbar muscle spasm with tenderness.  He could 
perform flexion to 30 degrees, extension to 5 degrees, 
lateral flexion to 10 degrees, and rotation to 15 degrees.  
X-rays demonstrated severe degenerative joint disease 
throughout the lumbosacral spine.  

As noted, the March 1997 rating decision assigned a 40 
percent rating for the disability, then characterized as 
lumbosacral strain, with posttraumatic degenerative joint 
disease of the lumbosacral spine and posttraumatic chronic 
lumbosacral spine with lumbar radiculopathy.  In his notice 
of disagreement, the veteran contended that he continued to 
have severe back and leg pain.  

VA outpatient treatment records for the period from September 
1998 to July 2002 are of record.  They primarily show, 
however, treatment for non-service-connected disabilities.  A 
treatment note in January 2000 indicated that the veteran 
should try Flexural for his low back pain with degenerative 
disc disease.  

He was afforded another VA examination in July 2002.  
Therein, the veteran complained of stiffness and pain in the 
low back with radiation to the right thigh and calf, and 
occasionally to the left calf.  He reported a constant dull 
ache and daily morning stiffness.  He reported flare-ups of 
pain once per week and stated that he had sharp pains upon 
sitting or standing for long periods of time.  He used a 
moist heat packs and a lumbar corset to help alleviate the 
pain.  He was limited in his ability to dress his lower 
extremity.  He used a cane for long distance ambulation.  

Upon physical examination, he could perform flexion to 
approximately 20 degrees, extension to 10-15 degrees, lateral 
bending to 15 degrees bilaterally, and rotation to 10 
degrees.  He had trophic edema of the skin and musculature of 
the low back area.  He had full range of motion of the hips.  
Straight leg raising was negative.  The deep tendon reflexes 
were unobtainable at the ankles and the knees bilaterally.  A 
MRI examination demonstrated a straightening of the normal 
lumbar lordosis, degenerative joint disease at L4-5 and L5-
S1, and mild central stenosis at L4-5.  The examiner's 
diagnosis was chronic low back pain with degenerative disc 
disease.  

During a VA examination in February 2003, the veteran's main 
complaint was continued low back pain, with radiation to the 
gluteal area and lateral right side and anterior part of the 
thigh.  Three times a month, he had flare-ups where he had 
pain on a scale of 10.  During flare-ups the veteran would 
lie down and use hot packs.  The veteran reported back pain 
after 1/2 hour sitting or standing.  He used a cane for long 
distance walking.  The examiner noted that the veteran also 
suffered from non service-connected disabilities of insulin-
dependant diabetes, prostate cancer, and hypertension.  The 
examiner noted that the diabetes had caused significant 
peripheral neuropathy in the lower extremities with reduced 
sensation to sensory touch in the legs.  

Upon physical examination, there was no deformity or scarring 
on the back.  The veteran could flex to 20 degrees, without 
pain, and to 30 degrees with pain.  His extension was almost 
0.  His lateral flexion to the right and left was t0 20 
degrees with pain. He could not stand on his tiptoes.  
Straight leg raising to 40 degrees produced muscle spasm.  
The diagnosis was chronic low back discogenic degenerative 
disease.  

A VA neurologic examiner noted that the veteran had low back 
pain due to degenerative disease.  There was no evidence of 
serious radicular problems.  The examiner noted that the 
veteran appeared to be embellishing his symptoms, 
particularly his weakness and sensory symptoms.  The examiner 
noted that the veteran was not in fact weak.  Moreover, 
although the veteran claimed to be unable to feel anything 
touching his feet, his Romberg was absent.  The examiner 
opined that these findings were inconsistent.  

Finally, the veteran was afforded another VA examination in 
October 2003.  Therein, he reported current complaints of 
stiffness and pain in the low back with radiation to the 
right thigh and calf with sudden jerking pain.  The pain was 
described as sharp and was always localized to the low back 
and the right knee area.  He reported flare-ups 2-3 times per 
month.  He took over-the -counter analgesics for his pain.  
He had a cane for use but did not usually use it.  He had 
numbness in his feet due to diabetic neuropathy.  There was 
no weakness.  There were no bladder or bowel complaints.  The 
veteran was able to dress himself and carry out activities of 
daily living.  Occasionally, his wife would help him with his 
socks.  

Upon physical examination, the veteran could flex only to 30 
degrees, with significant stiffness in the lumbosacral spine.  
He could not extend the back beyond 0 degrees.  On repeated 
attempts, he extended to 10 degrees, but with difficulty.  
Lateral flexion of the left and right was to 20 degrees and 
rotation was to 30 degrees.  Straight leg raising was to 40 
degrees and without any shooting radiculopathy.  Weakness was 
found in the extensors at the level of 3/5 on both sides.  He 
could not discriminate touch to the toes and was 
significantly affected by his diabetic neuropathy.  There 
were no ankle reflexes and knee reflexes were only to 1+.  
The diagnosis was chronic low back discogenic degenerative 
disease.   

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
May factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's service-connected lumbar spine disability is 
rated as 40 percent disabling.  The disability has 
historically been rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 pertaining to a lumbosacral strain.  
However, it has also been rated pursuant to Diagnostic Code 
5293, pertaining to intervertebral disc syndrome. 

During the pendency of the appeal VA revised the criteria 
used to evaluate the severity of lumbosacral spine 
disabilities.  And where, as here, the governing law or 
regulation changes after a claim has been filed, but before 
administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  However, the 
revised regulations cannot be applied prior to their 
effective date, unless they specifically contain such a 
provision.  VAOPGCREC 3-2000 (Apr. 10, 2000).  See also, 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114.  The RO 
already has considered the severity of the veteran's low back 
disability under both the former and revised criteria, so he 
is not prejudiced by the Board doing the same without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board notes that a 40 percent disability evaluation has 
been in effect since December 1996.  Pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, a 40 percent evaluation was 
warranted for a severe lumbosacral strain.  The 40 percent 
evaluation, however, is the highest evaluation under 
Diagnostic Code 5295.  

A higher rating is possible under other comparable Diagnostic 
Codes in cases in which there is unfavorable ankylosis of the 
lumbar spine (Diagnostic Code 5289), complete bony fixation 
of the spine at a favorable or unfavorable angle (Diagnostic 
Code 5286), residuals of vertebra fracture with or without 
cord involvement (5285) or with intervertebral disc syndrome 
resulting in incapacitating episodes having a total duration 
of at least six weeks during the past 12 months or by 
potentially, by combining separate evaluations for chronic 
orthopedic and neurologic manifestations (5293).   

For purposes of evaluations under Diagnostic Code 5293 (now 
renumbered 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 1.  

Additionally, it is also important to note that VA very 
recently revised the criteria used to determine the severity 
of spinal disorders other than intervertebral disc syndrome.  
The changes, which include renumbering of diagnostic codes 
for rating all spinal disorders, took effect September 26, 
2003.  Pursuant to revised criteria, unfavorable ankylosis 
of the entire spine warrants a 100 percent evaluation, 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation, unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  

Again, within the guidelines discussed above concerning 
retroactive application of revised rating criteria, the RO 
has considered the veteran's low back disability under both 
the former and revised criteria, so he is not prejudiced by 
the Board doing the same.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The analysis that follows discusses all 
pertinent diagnostic codes.  

In this case, the veteran's lumbar spine disability is 
manifested stiffness, pain, and limited motion.  The veteran 
suffers from flare-ups 2-3 times per month and is unable to 
sit or stand for long periods of time.  Objectively, the 
disability is shown to result in severely limited motion, 
with forward flexion consistently limited to only 30 degrees 
and little or no extension.  There is x-ray evidence of 
degenerative changes.  There is no competent evidence 
however, to suggest that the low back results in ankylosis, 
bony fixation of the spine, residuals of vertebra fracture or 
incapacitating episodes, as prescribed by a physician, having 
a total duration of at least six weeks during the past 12 
months.  

Additionally, the objective evidence does not show that the 
low back disability warrants a separate compensable 
evaluation for related neurologic involvement.  In this 
respect, while the veteran reported subjective complaints of 
radiculopathy, it has not been consistently demonstrated upon 
objective examination.  Rather, the VA examiners in October 
2003 and February 2003 did not find objective evidence of 
related neurological impairment.  Additionally, they found 
that the veteran's lower extremity sensory deprivation and 
peripheral neuropathy were due to his non service-connected 
diabetes.  Based on the foregoing, the Board finds that the 
criteria for an evaluation greater than 40 percent, under 
either the former or revised rating criteria, are not met.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's low back disability does result in 
pain.  The condition also results in flare-up 2-3 times per 
month.  However, even when considering the veteran's 
functional loss due to pain and flare-up, the condition does 
not nearly approximate the criteria for a 50 percent or 
higher evaluation and thus does not warrant a rating in 
excess than the current 40 percent evaluation under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5243.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
and therefore, it must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board has further contemplated extraschedular evaluation 
here, but finds that there has been no showing that the 
veteran's service-connected disability has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 




ORDER

An evaluation in excess of 40 percent for chronic low back 
discogenic degenerative disease is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


